Citation Nr: 1609081	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-25 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected depressive disorder prior to April 21, 2011, and in excess of 50 percent thereafter.

2.  Entitlement to an initial disability rating in excess of 10 percent for a service-connected left forehead scar.

3.  Entitlement to an initial disability rating in excess of 10 percent for a service-connected chin scar.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a prostate disability, claimed as an enlarged prostate and urethral blockage.

6.  Entitlement to service connection for a kidney disability.

7.  Entitlement to service connection for a respiratory disability, claimed as emphysema and chronic obstructive pulmonary disorder (COPD) associated with radiation exposure.

8.  Entitlement to service connection for a heart condition, claimed as arrhythmia and heart failure.

9.  Entitlement to service connection for residuals of a fractured tooth for compensation purposes.

10.  Entitlement to service connection for Barrett's esophagus.

11.  Entitlement to service connection for Crohn's disease.

12.  Entitlement to service connection for sleep apnea.

13.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and son


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In September 2008, the RO denied the Veteran's claim seeking service connection for bilateral hearing loss.  In December 2009, the RO granted service connection and assigned initial ratings for depressive disorder (30 percent) and left forehead scar (10 percent), effective from July 16, 2009.  In September 2012, the RO denied service connection claims for a prostate condition, kidney condition, emphysema, a heart condition, residuals of a fractured tooth, Barrett's esophagus, Crohn's disease, and sleep apnea.  In August 2013, the RO granted service connection and assigned a 10 percent rating for a chin scar, effective from October 13, 2011.  In September 2015, the RO denied entitlement to a TDIU because the Veteran did not meet the schedular requirements.

During the course of the appeal, in a September 2012 rating decision, the RO increased the Veteran's disability rating for his depressive disorder, assigning a 50 percent rating effective April 21, 2011.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the Veteran was not awarded the maximum rating for depressive disorder, the issue remains in appellate status and has been characterized as shown on the first page of this decision.

The Board observes that although the respiratory issue on appeal was initially characterized as entitlement to service connection for emphysema, records in the claims file indicate that the Veteran was diagnosed with a number of respiratory diagnoses, including emphysema and COPD.  The scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Under these circumstances, the Board finds that the Veteran's claim is more appropriately characterized as reflected on the title page.

In October 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record. 

As reflected in the August 2013 Statement of the Case, service connection for the residuals of a fractured tooth for compensation purposes remained denied.  A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381.  Mays v. Brown, 5 Vet. App. 302 (1993).  In dental claims, the RO adjudicates the claim for service connection and the Veterans Health Administration (VHA) adjudicates the claim for outpatient treatment.  As the immediate matter regarding the claimed dental disorder stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder for the purpose of compensation.  The claim for service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment has not yet been adjudicated.  Therefore the Board does not have jurisdiction over it, and it is REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b).

The Board acknowledges that the Veteran and his representative have submitted a timely notice of disagreement (NOD) as to the issue of entitlement to service connection for traumatic brain injury.  A statement of the case has not been issued to the Veteran.  However, the Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board does not have jurisdiction over it at this time.

The issues of entitlement to service connection for bilateral hearing loss, a respiratory condition, sleep apnea, Crohn's disease, Barrett's esophagus and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to April 21, 2011, the Veteran's depressive disorder symptoms most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Since April 21, 2011, the Veteran's depressive disorder symptoms have most nearly approximated occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas or total occupational and social impairment.

3.  The Veteran's left forehead scar does not result in visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, and did not produce two or more characteristics of disfigurement.

4.  The Veteran's chin scar does not result in visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, and did not produce two or more characteristics of disfigurement.

5.  The Veteran's prostate condition first manifested many years after his separation from service and is not related to his service or to any aspect thereof, including alleged exposure to ionizing radiation.

6.  The Veteran's kidney condition first manifested many years after his separation from service and is not related to his service or to any aspect thereof, including alleged exposure to ionizing radiation.

7.  The Veteran's heart condition first manifested many years after his separation from service and is not related to his service or to any aspect thereof, including alleged exposure to ionizing radiation.

8.  The Veteran's tooth number nine was not lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis during service.

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent prior to April 21, 2011, and in excess of 50 percent thereafter, for depressive disorder have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434 (2015).

2.  The criteria for a disability rating in excess of 10 percent for a left forehead scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.118, Diagnostic Codes (DC) 7800-7805 (2015).

3.  The criteria for a disability rating in excess of 10 percent for a chin scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.118, Diagnostic Codes (DC) 7800-7805 (2014).

5.  The criteria for entitlement to service connection for a prostate condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

6.  The criteria for service connection for a kidney condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

7.  The criteria for service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

8.  The criteria for service connection for residuals of a fractured tooth for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1712 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.381, 4.150, Diagnostic Codes 9900-16 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to the Veteran's service connection claims, notice was provided in December 2011. 

With respect to the Veteran's increased ratings claims, this appeal arises from the Veteran's disagreement with the initial evaluations following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's claims file contains his service treatment records, post-service medical records and statements from the Veteran in support of his claims.  An attempt was made to retrieve any available medical records from the Social Security Administration (SSA).  However, a December 2013 letter from the agency stated that such records did not exist because the Veteran had not filed a claim for disability benefits from SSA.  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.

The Veteran was afforded VA compensation examinations in October 2009, April 2011 and September 2015 for his claim seeking an increased rating for depressive disorder.  The Veteran was offered VA examinations for his service-connected scars in October 2009, April 2011 and August 2013.  And in December 2011, the Veteran was afforded a VA examination for his tooth.  The Board finds these examinations are adequate to adjudicate his various claims.

VA has not obtained examinations or opinions in connection with the claims for service connection for prostate, kidney or heart disabilities.  However, as will be discussed below, the evidence does not indicate that the claimed symptoms may be associated with service.  The Veteran has offered only vague and conclusory statements regarding the relationship between these disabilities and service.  A mere conclusory generalized lay statement that service event or illness caused the claimant's current conditions is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The remainder of the evidence is negative for any indication of a link between these disabilities and service.  Specifically, there is no indication of these disabilities or symptoms thereof in the service treatment records or for many years following service separation. There additionally is no medical evidence in support of the Veteran's contentions.  Finally, the Veteran's appealed disabilities are not considered to be radiogenic disabilities, nor is there any indication that the Veteran was exposed to ionizing radiation or to a "radiation-risk" activity while in service.  Thus, a remand for examination and/or opinion, or further development, is not necessary to decide the claims.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Depressive disorder

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

The Veteran's depressive disorder is currently evaluated as 30 percent disabling from July 16, 2009 to April 21, 2011, and 50 percent disabling since April 21, 2011, under DC 9434, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9434.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

The relevant medical evidence of record consists of VA treatment records and lay statements from the Veteran.  Following a review of the relevant evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for depressive disorder prior to April 21, 2011, and is not entitled to a rating in excess of 50 percent thereafter.

A.  Period prior to April 21, 2011

A review of the Veteran's VA treatment records reflect that he has complained of symptoms of anxiety and depression.  

An August 2009 VA psychiatry attending note states the Veteran presented with new onset of depression this year.  There were no suicidal or homicidal ideation.  The Veteran was noted to have been first diagnosed with depression in 2006.  He was alert and oriented, his thought process was logical, linear, and goal-directed.  There was no evidence of delusions, illusions or hallucinations.  He denied suicidal or homicidal ideations or intent, his cognition was intact, and his judgment/insight was fair.  The examiner assessed him with depression NOS (not otherwise specified) and alcohol dependence in remission.  A GAF score of 75 was assigned.

In October 2009, he underwent a VA compensation examination where he complained of depression as secondary to his service-connected tinnitus.  He reported that his hearing loss was progressive and reached a point where he had difficulty understanding what he hears.  He reported getting confused about what he hears in a group or work setting and this leads to mistakes and impaired job performance.  The Veteran reported doing telephone repair work for 39 years and stated his tasks were mostly done alone without hearing orders from others.  His hearing loss has resulted in impairments such as difficulty hearing and using the phone at home and difficulty working in group settings.  He complained of right ear pain and reported recurrent ear infections.  The Veteran reported feeling withdrawn, isolated and experienced suicidal ideations.  The Veteran was diagnosed with depressive disorder NOS, rule out mood condition due to a medical condition.  The examination report notes the Veteran scored a 28 on the Beck Depression Inventory-II which reflected moderate symptoms.  He was noted to be competent to handle activities of daily living and his own finances.

A November 2009 VA individual therapy mental health note states the Veteran presented with depression and a history of suicidal ideation, although he denied suicidal intent or plan.  He was currently employed with the VA and had previously worked for 39 years for a company before being "downsized."  He presented as alert and oriented.  His eye contact was appropriate.  His speech and thoughts were coherent, albeit tangential at times.  His mood was depressed, and his affect was appropriate.  There was no evidence of suicidal or homicidal intent or plan, and no evidence of audiovisual hallucinations or delusions.  His memory was assessed as grossly intact.  His insight and judgment were fair.

In a January 2010 VA psychiatry attending note, the Veteran reported feeling more depressed, prompting a change in his medication.  He reported being frustrated because he cannot hear well at family functions and had to decline running for school board because he cannot hear against background noise.  He reported experiencing episodes of anxiety about once a week and was worried about his job.  He was sleeping with more awakenings and recently got a new mask for his sleep apnea.  He presented as alert and oriented.  His speech was spontaneous and fluent.  His thought process was logical, linear and goal-directed.  His thought content had no evidence of delusions, illusions or hallucinations. He denied experiencing suicidal or homicidal ideations or intent, although he expressed having some "dark thoughts" such as having a garbage truck run into him.  His cognition was assessed as intact.  His insight and judgment were fair.

In April 2010 the Veteran was referred for a neuropsychological evaluation to help rule out cognitive impairment given the Veteran's report of memory and attention-based difficulties.  He reported difficulties with both memory and attention, reporting an increased awareness of these conditions over the past several years.  He reported panicking and losing his way home from familiar locations, and stated he was prone to forget important tasks such as picking up medications.  He was employed at the time as a program support assistant at VA, was married and had four children.  The Veteran was found to be functioning in the average range of overall intellectual abilities.  Furthermore, at least average level skills were evident on measures of visual scanning and sequencing, cognitive flexibility, a complex measure of executive functioning, and sentence comprehension and mathematical abilities.  Low average skills were evident on measure of cognitive processing speed, word reading, and spelling.  The examiner noted that the Veteran's reported history and performance during the evaluation did not warrant a diagnosis reflective of impaired cognitive functioning.

In a May 2010 VA individual therapy session, the Veteran reported feeling less depressed and more interested in activities.  He presented as alert and oriented, his eye contact was appropriate, his mood was anxious, and he was less depressed.  His speech and thoughts were coherent, albeit tangential at times.  His affect was appropriate, and there was no evidence of suicidal or homicidal intent or plan.  There was also no evidence of audiovisual hallucinations or delusions.  His memory was assessed as grossly intact.  His insight and judgment were fair.  He was assessed with dysthymic disorder and assigned a GAF score of 61.

A September 2010 VA psychiatry attending note states the Veteran has been doing well but felt he was sliding back into depression.  He was casually dressed with adequate hygiene, alert and oriented, and cooperative with the assessment.  His eye contact was appropriate.  He did not show signs of psychomotor agitation or psychomotor depression.  There were no signs of abnormal movements, tremors or tics.  His speech was spontaneous with normal rate, rhythm, volume and good articulation.  His mood was described as "bumped out" and he was mildly anxious.  He denied current suicidal and homicidal ideations, intent or plan.  His thought process was linear, logical and goal-directed.  There was no evidence of delusions or obsessions.  There was also no evidence of auditory or visual hallucinations.  His cognition was grossly intact on interview.  And his judgment/insight was fair.  He was diagnosed with depressive disorder NOS and anxiety disorder NOS.  He was assigned a GAF score of 65.

A February 2011 VA social work note states the Veteran was grieving the recent loss of a friend who shot and killed himself.  The Veteran was cooperative, friendly, alert and clearly articulated the circumstances concerning his current state of depression.  The Veteran stated he had thoughts of dying but indicated he had no plan to kill himself.  He indicated he hoped to die in an accident so his family could collect life insurance.  He was noted to be genuine in wanting to help to stop himself from self-harm.  A VA individual therapy mental health note from that same month states the Veteran reported feeling less depressed, and he attributed the improved mood to the increase in his medication dosage.  The Veteran continued to have suicidal thoughts, but he denied suicidal intent.  He presented as alert and oriented, his eye contact was appropriate, his speech and thoughts were coherent, and his mood was less depressed.  His affect was mood-congruent.  There was no evidence of homicidal ideation, intent or plan.  There was no evidence of audiovisual hallucinations or delusions.  His memory was assessed as grossly intact.  His insight and judgment were fair.  He was assessed with dysthymic disorder.

A March 2011 VA psychiatry attending note states the Veteran spoke with the examiner about how his mood seems to change on a weekly basis.  He reported being able to sleep through the night, but he recently started waking up again.  He was casually dressed with adequate hygiene.  He was alert and oriented, and he was cooperative with the assessment.  His eye contact was appropriate.  He did not show signs of abnormal movements, tremors or tics.  His speech was spontaneous with normal rate, rhythm, volume and good articulation.  The Veteran reported that the prior week, his mood was bad.  He was mildly constricted with brightening.  He denied current suicidal and homicidal ideations, intent or plan.  His thought process was linear, logical and goal-directed.  There was no evidence of delusions or obsessions.  There was also no evidence of auditory or visual hallucinations.  His cognition was grossly intact on interview.  His judgment/insight was fair.  He was noted to have diagnoses of depressive disorder NOS and anxiety disorder NOS.  His GAF score was 65.

An April 2011 VA treatment record, the Veteran reported having a tendency to ruminate.  He reported exercising regularly again.  He also stated his temper was getting worse, and he has had some nightmares for two weeks.  However, he has been sleeping well for the past five days.  He denied having active suicidal ideations.  In a VA psychotherapy progress note dated that same month, the Veteran reported feelings of depression, anxiety, and irritability.  He continued to struggle with employment issues, his wife's medical issues, and financial issues stemming from her motor vehicle accident. 

After reviewing the evidence of record, the Board finds that the clinical evidence does not support assignment of a rating in excess of 30 percent prior to April 21, 2011.  The evidence does not show the symptoms related to the Veteran's psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity.  

Regarding the Veteran's affect, neither the October 2009 VA examination report nor VA treatment records show he had a flattened affect for period prior to April 21, 2011.  Additionally, the Veteran has not shown circumstantial, circumlocutory speech, or stereotyped speech during the relevant time period.  In this regard, VA treatment records have consistently shown the Veteran's speech to be spontaneous with normal rate, rhythm, volume and good articulation.  

As to panic attacks, the evidence does not show the Veteran has experienced panic attacks occurring more than once a week.  VA treatment records noted the Veteran's memory was found to be normal.  Notably, an April 2010 VA neuropsychological evaluation reflected that a diagnosis reflective of impaired cognitive functioning was not warranted.  As for the Veteran's judgment, VA treatment records consistently reflect it to be fair.  

The Veteran has shown some difficulty in establishing and maintaining effective social relationships; however, the level of impairment is contemplated in his 30 percent rating and is not productive of occupational and social impairment with reduced reliability and productivity.  Both VA examination reports and treatment records reflect the Veteran has been married to the same wife for more than 30 years.  He has four children and stated that he relied on his family as a source of support.  The Veteran also worked as a VA employee during this time period.  VA treatment records reflect that the Veteran was able to manage his own benefit payments in his own interest.

Based on the foregoing, the Board finds that prior to April 21, 2011, the overall symptomatology associated with the Veteran's depressive disorder did not more closely approximate the schedular criteria required for the next higher 50 percent disability rating.  

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's reports of nightmares and symptoms of anxiety and depression, are contemplated in his current 30 percent rating.  The Board has also considered the Veteran's GAF scores assigned prior to April 21, 2011.  VA treatment records reflect GAF scores ranging from 61 to 75, which reflects mild symptoms.  

Therefore, the Board finds that, in the absence of more severe symptomatology, or other symptoms of similar severity, frequency or duration, that more nearly approximating such ratings, the Veteran is not entitled to a rating in excess of 30 percent.  As the criteria for the next higher, 50 percent rating are not met, it logically follows that the criteria for even higher ratings - 70 or 100 percent - are likewise not met.

B.  Period beginning April 21, 2011

The Veteran has been assigned a 50 percent disability rating beginning April 21, 2011.  The Board finds that the Veteran's depressive disorder does not warrant a rating higher than 50 percent for this period.

In April 2011, the Veteran underwent a VA mental disorders disability benefits questionnaire which noted diagnoses of depressive disorder NOS (not otherwise specified) and dysthymic disorder.  The examiner noted symptoms of depressed mood, anxiety, panic attacks that occur weekly or less often, and mild memory loss, such as forgetting names, directions or recent events.  The examiner also noted symptoms that include suicidal ideation, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, as well as insomnia, low energy and fatigue, poor concentration and irritability.  The examiner summarized the Veteran's level of occupational and social impairment as one with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran was assigned a GAF score of 60-65.  The examiner administered the Beck Depression Inventory-2 (BDI-II).  The Veteran scored a 27, which indicated he had moderate symptoms.  The examiner noted the score was comparable to the score of 28 the Veteran obtained during his VA compensation examination in October 2009.  The examiner noted the Veteran becomes anxious, irritable and depressed at work due to constant rumination about possible negative consequences at his job.  The Veteran reported avoiding social and community activities due to his impaired hearing.  The examiner noted he found no interval change in symptom severity over his last compensation examination for claims of a mental disorder.

A June 2011 VA psychiatry attending note states the Veteran acknowledged being able to tolerate distress much better than a year ago.  The Veteran reported sleeping well.  He had good appetite.  His financial situation has also improved because his wife now receives Social Security disability benefits.  The Veteran started becoming more active by taking his dog on walks in the morning.  Upon examination he was casually dressed with adequate hygiene.  He was alert and oriented, cooperative with the assessment, and his eye contact was appropriate.  He did not show signs of psychomotor agitation or psychomotor depression.  There were no signs of abnormal movements, tremors or tics.  His speech was spontaneous with normal rate, rhythm, volume and good articulation.  His mood was described as good and affect was euthymic.  He denied current suicidal and homicidal ideations, intent or plan.  His thought process was linear, logical and goal-directed.  There was no evidence of delusions or obsessions.  There was also no evidence of auditory or visual hallucinations.  His cognition was grossly intact on interview, and his judgment/insight was fair.  He was diagnosed with dysthymia and generalized anxiety disorder.  A GAF score of 65 was assigned.

A November 2011 VA individual therapy mental health note states the Veteran continued to struggle with feelings of depression related to negative thoughts about himself and his perceived lack of accomplishment.  He also reported feeling irritable and said he recently got out of his car to confront a driver who was beeping at him.  The Veteran presented as alert and oriented.  His eye contact was appropriate, and his speech and thoughts were coherent.  His mood continues to be depressed, anxious and irritable.  His affect was appropriate.  The Veteran denied suicidal or homicidal ideations, intent or plan.  There was no evidence of homicidal ideation, intent or plan.  There was also no evidence of audiovisual hallucinations or delusions.  His memory was assessed as grossly intact.  His insight and judgment were fair.  He was noted to have a diagnosis of dysthymic disorder.

A January 2012 individual therapy mental health note states the Veteran was feeling somewhat less depressed.  He thought it helped he was now taking 30 mg of Lexapro.  Previously, the Veteran had reduced his dosage to 20 mg on his own, which was not working.  He expressed some concern about his health.  He was reportedly concerned about dying and not being able to spend time with his children when he retires.  He was looking forward to an upcoming mission trip to Guatemala in February where he was planning on celebrating his 35th wedding anniversary with his wife.  The Veteran presented as alert and oriented.  His eye contact was appropriate, and his speech and thoughts were coherent.  His mood was less depressed.  His affect was appropriate.  The Veteran denied suicidal or homicidal ideations, intent or plan.  There was no evidence of homicidal ideation, intent or plan.  There was also no evidence of audiovisual hallucinations or delusions.  His memory was assessed as grossly intact.  His insight and judgment were fair.  He was noted to have a diagnosis of dysthymic disorder.

A February 2012 VA mental health physician assistant note states the Veteran was doing well with sleep, depression and anxiety.  He was meeting for individual therapy and stated these sessions were going well.  The Veteran denied any depression and stated that he felt that during times where he is feeling a little down it was probably due to what he was experiencing from his therapy sessions.  He reported that most of the time he does not feel depressed and stated he was doing well at work and at home.  He denied any suicidal or homicidal ideations and had no new medical problems or physical complaints.

A May 2012 VA social work note stated the Veteran was cooperative, friendly, alert and his interactions were appropriate.  The Veteran reported stopping the medication Abilify in March 2012.  Since stopping the medication he reported feeling more depressed and anxious.  The Veteran denied any suicidal or homicidal ideation but indicated he had passing thoughts of wanting to die.  He denied any plan or intent.  He did express having some hope and was future-oriented.  The Veteran reported having a very supportive family, especially his son and daughter.  He also reported enjoying his job at the VA and looked forward to coming to work.

An August 2012 VA individual therapy mental health note, the Veteran stated he was feeling less "edgy" but "a little down" because his daughter had miscarried.  He denied recent thoughts of suicide and stated he has been feeling fatigued.

A November 2012 VA mental health physician assistant note states the Veteran reported his depression had worsened.  He stated having fleeting suicidal ideation but no real plan.  He had stopped taking Abilify because he said he could not sleep.  He reported increased anxiety but denied any panic attacks or homicidal ideations.  He denied any audio or visual hallucinations.  The examiner noted the Veteran had changed some of his medication dosages on his own.  Upon examination, the Veteran was neatly dressed and in no apparent distress.  He was alert and oriented.  He was pleasant and cooperative with the assessment.  He did not show signs of psychomotor agitation or psychomotor depression.  His eye contact was good and he showed no signs of abnormal movements, tremors or tics.  He had a depressed mood and affect.  His speech was clear and coherent with normal rate and flow of conversation.  His thought process was goal-directed and logical.  He showed no signs of delusional thinking or hallucinations.  His cognition was grossly intact.  His insight/judgment was fair.

An April 2013 VA mental health physician assistant note stated the Veteran was experiencing worsening depression and suicidal thoughts at the beginning of the month.  He stated he was thinking about shooting himself, adding that he had access to a gun but no bullets.  He has never previously attempted suicide.  He currently had no suicidal or homicidal ideation.  He denied any audiovisual hallucinations or paranoia.  He denied any anxiety or panic attacks and said he was eating and sleeping well.  He felt his medication was working well for him and he did not want to add another medication.  He reported recently taking a trip with his wife to visit his son.  Upon examination, the Veteran was neatly dressed and in no apparent distress.  He was alert and oriented.  He was pleasant and cooperative with the assessment.  He did not show signs of psychomotor agitation or psychomotor depression.  His eye contact was good and he showed no signs of abnormal movements, tremors or tics.  He had an anxious mood and affect.  His speech was clear and coherent with normal rate and flow of conversation.  His thought process was goal-directed and logical.  He showed no signs of delusional thinking or hallucinations.  His cognition was grossly intact.  His insight/judgment was fair.

A June 2013 VA mental health physician assistant note stated the Veteran's reports of having some suicidal thoughts, but he did not know what triggered them.  He also reported feelings of guilt when hearing the stories of other veterans with whom he works.  He reported that he was eating and sleeping well.  Upon examination, the Veteran was neatly dressed and in no apparent distress.  He was alert and oriented, pleasant and cooperative with the assessment, and did not show signs of psychomotor agitation or depression.  His eye contact was good, he showed no signs of abnormal movements, tremors or tics.  He had an anxious mood and affect, his speech was clear and coherent with normal rate and flow of conversation.  He had no suicidal or homicidal ideation, intent or plan.  His thought process was goal-oriented and logical, and he showed no signs of delusional thinking or hallucinations.  His cognition was assessed as grossly intact.  He was noted to have a diagnosis of depressive disorder NOS and anxiety.

A July 2013 VA individual therapy mental health note states the Veteran presented with depression and had a history of alcohol dependence with last use in 1975.  The Veteran stated he still felt depressed but was a little less depressed than he was at his last session.  He denied suicidal ideation.  He stated he generally found his work to be rewarding but also frustrating.  He seemed to benefit from spending time with his children and stated he was trying to focus more on the positive aspects of his life.  He presented as alert and oriented.  His eye contact was appropriate, his speech and thoughts were coherent, and his mood was slightly less depressed.  His affect was appropriate.  The Veteran denied current suicidal ideation.  There was no evidence of homicidal ideation, intent or plan, and no evidence of audiovisual hallucinations or delusions.  His memory was grossly intact, and his insight and judgment were fair.

An August 2013 VA mental health physician assistant note stated the Veteran reported his depression had improved over the last few weeks and he said he felt like new medication was working better for him.  He admitted some passive, fleeting thoughts of suicidal ideation but no plan or intent.  He denied any audio or visual hallucinations or paranoia.  He denied any alcohol or drug use.  He reported good compliance with his medications and denied any side effects.  Upon examination, the Veteran was neatly dressed and in no apparent distress.  He was alert and oriented, pleasant and cooperative with the assessment, and did not show signs of psychomotor agitation or depression.  His eye contact was good, he showed no signs of abnormal movements, tremors or tics.  He had an anxious mood and affect, his speech was clear and coherent with normal rate and flow of conversation.  He had no suicidal or homicidal ideation, intent or plan.  His thought process was goal-oriented and logical, and he showed no signs of delusional thinking or hallucinations.  His cognition was assessed as grossly intact.  He was noted to have a diagnosis of depressive disorder NOS and anxiety.

A September 2013 VA mental health note states the Veteran reported having a bad week the prior week due to job-related issues involving the men whom he supervises.  He was alert and oriented, his eye contact was appropriate, his speech and thoughts were coherent, his affect was appropriate, and his mood continued to be depressed.  The Veteran denied current suicidal ideation.  There was no evidence of homicidal ideation, intent, or plan.  There was no evidence of audiovisual hallucinations or delusions, and his memory was assessed as grossly intact.  His insight and judgment were also fair.
A November 2013 VA social work note states that the Veteran reported he had a "rough day on Veteran's Day."  He noted that his wife made a passing comment about his service which made him very angry.  The Veteran denied suicidal or homicidal ideation but indicated he was very upset.  He reported continued "survivor's guilt panic attacks."  He indicated feeling emotionally well until Veteran's day.  

A January 2014 VA individual therapy mental health note the Veteran stated he was spending time with his family, which has had a positive effect on his mood.  He described a recent trip with his family to see bull riders and was looking forward to another trip to New York City at the end of the month to see a play with his son and his fiancée.  The Veteran presented as alert and oriented with appropriate eye contact, coherent speech and thoughts, and appropriate affect.  His mood was less depressed and the Veteran denied current suicidal ideation.  There was no evidence of homicidal ideation, intent, or plan.  There was no evidence of audiovisual hallucinations or delusions, and his memory was assessed as grossly intact.  His insight and judgment were also fair.

An April 16, 2015 VA social work admission evaluation note states the Veteran presented to the emergency department during the overnight hours asking for voluntary admittance due to increased depression and suicidal ideation but no homicidal ideation.  In an April 17, 2015 VA mental health evaluation note, the examiner noted that the Veteran came in the prior night because he had become increasingly depressed since December and he ran out of his Cymbalta medication about a week ago.  He began having more active suicidal ideation and stated he was thinking of running out on a busy highway in front of a truck or rolling into a nearby stream to drown himself.  The Veteran stated his medication was increased a month ago and he has felt worse since that time.  He stated feeling more irritable and agitated around people.  He reported no prior admissions to a psychiatric unit and no prior suicide attempts.  He reported that two of his friends died over the past winter which added to his depression.  He stated that when he recently quit work that it was helping his depression to work with fellow servicemen.  The examiner noted there was recent evidence for active suicidal planning but no homicidal thoughts.  There was no evidence of delusions or hallucinations.  There was no evidence of manic symptoms, flashbacks or compulsive behavior.  The Veteran did not endorse nightmares or obsessive thoughts.  The examiner noted the Veteran was not imminently suicidal but was at an increased risk. 

An April 22, 2015 VA psychiatry note reflects that the Veteran seemed to be responding to his current protocol of psychotropic medications.  He stated he was sleeping well and was "much better" than when he came in.  Upon mental status exam, the Veteran was oriented to person, place, time and situation.  His mood was anxious and affect was mood-congruent with a full range.  He spoke with a regular rate, tone and production.  His thought processes were linear and goal-directed.  There was no evidence of delusion or pathological thought content.  There were no involuntary movements apparent.  He had no suicidal or homicidal ideation, his memory was intact, concentration and judgment were both good, and insight was fair.  He was noted to have a diagnosis of recurrent major depression, severe, without psychotic symptoms and recent suicidal ideation with plan.  Diagnoses of dysthymia and insomnia were also noted.  He was discharged home.

A VA psychiatry post-discharge telephone note from that same month reflects the Veteran's reports stating he was doing "extremely well."  He stated having a very strong support system at home, including his wife, son, daughter and many friends who are aware of his situation and were supportive of him.  He denied suicidal or homicidal ideation.

A May 2015 VA consultation report notes the Veteran was fully oriented.  His speech was within normal limits for both pace and volume, and his verbalizations were relevant and goal-directed.  His affect was variable and mood congruent with material content.  He denied current suicidal/homicidal ideation, intent or plan.  He denied experiencing delusions, hallucinations, or having special powers.  There was no evidence of an underlying thought disorder.

A July 2015 VA suicide prevention risk assessment note related the Veteran's reports of having a difficult time since attending his son's wedding out of state.  The Veteran noted that while he had a great time, he missed his siblings and children who are now living independently.  He also stated he missed a close friend who died over the winter.  On mental status exam, the Veteran's form of thought, mood, content of thoughts and affect were within normal limits.  His orientation, judgment and intellectual functioning were considered good, and his insight was fair.  The Veteran did not report suicidal ideation.  He was considered to be a low risk for self-directed violence.  In a July 2015 VA psychiatry note, the Veteran was noted to have a long history of mild depression which became situationally worse over the past winter after his retirement and the death of his friends.

In August 2015, the Veteran was afforded a VA mental disorders disability benefits questionnaire examination where he was noted to have a diagnosis of recurrent major depressive disorder.  The examiner summarized the Veteran's level of occupational and social impairment as one with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examination report notes the Veteran has been married since 1976, has four adult children, two grandchildren, and characterized his marriage as "pretty good."  He stated that he gets along well with his wife, he enjoys his children, babysits his granddaughter once a week and stated his son is his greatest source of support.  He has had no problems establishing and maintaining friendships, but over the past two years two of his close friends have died.  He used to be involved with his church, but he feels alienated by the church community because of his depression.  He stated on an average day he keeps busy working on his farmette, he does exercises for his back and shoulders, watches the news, and keeps busy with projects.

The Veteran last worked as a grounds maintenance supervisor for a VA facility, but he retired in December 2014, in part, due to guilt about not having served in combat after working with other veterans who had served.  The Veteran stated that in April 2015, his symptoms of depression worsened and he was having suicidal thoughts that he believed were due to difficulties adjusting to retirement and having problematic hearing loss, as well as losing a good friend in December 2014.  He had his first psychiatric hospitalization in April 2015.  The examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment and disturbances of motivation and mood.  During the examination, the examiner noted the Veteran was oriented to time, person and place.  He was adequately groomed and dressed in casual attire.  His affect was constricted, and his mood was euthymic.  His speech was fluent, spontaneous and goal-directed.  The rate, rhythm and volume of his speech were within normal limits.  His thought processes were coherent, and he denied any perceptual disturbances.  He did not exhibit any evidence of an underlying thought disorder during the interview.  His attention and concentration were adequate.  His thinking was abstract, and the Veteran denied any suicidal or homicidal thoughts or plans.  His judgment and insight were adequate.  The examiner administered the Beck Depression Inventory-2 (BDI-II).  The Veteran scored a 27, which indicated he had moderate depression.  The examiner noted this was identical to the score obtained during the Veteran's April 2011 VA compensation examination.

The record also includes a September 2015 mental disorders Disability Benefits Questionnaire completed by a private licensed clinical social worker.  The examiner's report notes a diagnosis of recurrent major depressive disorder.  The examiner summarized the Veteran's level of occupational and social impairment as having deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted the Veteran isolates and has limited motivation to engage others.  He also noted that the Veteran has been married for 39 years and that the Veteran retired in December 2014 due to ongoing depression.  The examiner's report also noted the Veteran was hospitalized in April 2015 for suicidal ideation.  The examiner's report noted that the Veteran had symptoms that included depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, impaired abstract thinking, gross impairment in thought processes or communication, suicidal ideation, impaired impulse control, such as unprovoked irritability with periods of violence, inability to establish and maintain effective relationships, and neglect of personal appearance and hygiene.  The examiner stated the Veteran's ongoing suicidal ideation was "problematic" and the Veteran would likely need to be hospitalized in the future.

After considering the evidence of record, the Board finds that the overall disability picture for the Veteran's depressive disorder does not most closely approximate the criteria for a rating in excess of 50 percent during the period since April 21, 2011.  The Veteran lives with his wife of nearly 40 years and maintains close ties to his children and grandchildren.  He keeps himself busy with chores and exercises, and he reported no problems establishing and maintaining friendships.  The Veteran's symptoms include a history of mild depression, episodic periods of suicidal ideation, anxiety, chronic sleep impairment and disturbances of motivation and mood.  The record also shows that the Veteran is capable of managing his own finances and caring for himself.  

While the Veteran no doubt suffers from some symptoms consistent with a higher evaluation, such as his reports of suicidal ideation, the Board's duty in evaluating mental health disabilities is not to focus on the presence or absence of specific symptoms corresponding to a particular rating, but rather the overall effect of all symptoms, due to the severity, frequency, and duration of such symptoms, on the Veteran's occupational and social impairment.  Based on the foregoing, the Board finds that since April 21, 2011, the overall symptomatology associated with the Veteran's depressive disorder more closely approximated the schedular criteria required for the 50 percent disability rating.  

The Veteran increasingly reported feelings of suicidal ideation that culminated in an admission for inpatient psychiatric care for approximately one week in April 2015.  However, the evidence does not show findings that more closely approximate the criteria required for a 70 percent rating under the rating schedule during this period.  The Veteran has not shown circumstantial, circumlocutory speech, or stereotyped speech during the relevant time period.  The Veteran has not been found to suffer from near-continuous panic attacks or depression affecting his ability to function independently.  The Veteran's memory and judgment was found to be adequate.  And while the Veteran initially reported retiring from his job at VA due to trouble dealing with fellow service members, he later admitted that his interactions had been helping his depression.  

Further, the medical evidence during this period does not include any credible evidence that the Veteran has gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, or was in persistent danger of hurting himself or others as a result of his depressive disorder.  Further, the Veteran has not been noted to have experienced disorientation to time or place.  Finally, there has been no evidence that the Veteran has experienced memory loss of names of close relatives, his own occupation, or his own name.

When considering the Veteran's symptoms in total, the Board finds that they do not result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  In this regard, the Board finds the August 2015 VA examiner's opinion to be particularly probative, as his final assessment took into account the examination and testing of the Veteran, his reported symptoms, and his past medical history, to include his period of inpatient hospitalization following worsening symptoms of depression and suicidal ideation.  

In contrast, the September 2015 mental disorders Disability Benefits Questionnaire presents a cursory account of the Veteran's symptoms.  Some of these symptoms - namely, impaired impulse control, such as unprovoked irritability with periods of violence; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; and neglect of personal appearance and hygiene - are not supported by the Veteran's extensive medical record documenting his mental health treatment.

Having carefully considered all the evidence of record in light of the applicable rating criteria, the Board finds that the overall symptomatology and level of impairment have most nearly approximated those indicative of a 50 percent rating.  An initial evaluation in excess of 50 percent is not warranted.  38 C.F.R. § 4.7.

As to whether referral for an extraschedular rating is warranted, the record does not establish that the rating criteria are inadequate for rating the Veteran's depressive disorder.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments.  Therefore, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the Board finds that a rating in excess of 30 percent for depressive disorder for the period prior to April 21, 2011, is not warranted.  The Board further finds that a rating in excess of 50 percent for depressive disorder beginning April 21, 2011, is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to increased ratings.  38 U.S.C.A. § 5107.

Scars

The Veteran seeks increased disability ratings for scars on his forehead and chin.  The rating criteria for evaluating scars are set forth at 38 C.F.R. § 4.118, DCs 7800-7805.  

DC 7800 pertains to scars of the head, face, or neck.  Under DC 7800, a 10 percent rating is warranted for scars with one characteristic of disfigurement.  A 30 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with two or three characteristics of disfigurement.  

Note (1) to DC 7800 provides the eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more centimeters) in length, (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters), and (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, DC 7800 at Note (1).  Unretouched color photographs are to be taken into consideration when evaluating under these criteria.  38 C.F.R. § 4.118, DC 7800 at Note (3).  Disabling effects other than disfigurement associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury are to be separately evaluated under the appropriate diagnostic code(s) and combined under § 4.25 with the evaluation assigned under this diagnostic code.  38 C.F.R. § 4.118, DC 7800 at Note (4).  

DC 7804 pertains to unstable or painful scars.  One or two scars that are unstable or painful are rated at 10 percent disabling.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7804. 

DC 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code. 

As noted above, the RO granted service connection for a left forehead scar and assigned a 10 percent rating effective July 16, 2009 pursuant to DC 7804.  In August 2013, the RO granted service connection for a chin scar and assigned a 10 percent rating effective October 13, 2011 pursuant to DC 7800.

In October 2009, the Veteran underwent a VA compensation examination for his forehead scar.  Examination of the forehead revealed a scar on the lower left side of the central forehead, just above the eyebrow and lying along a natural furrow line.  The scar measures 3.8 centimeters (cm) in length by 0.8 centimeters (cm) in width.  There was pain and tenderness in the scar on examination.  There was no adherence to underlying tissue.  There was a smooth texture of the skin of the scar.  The scar was not unstable, with no frequent loss of covering of skin over the scar, such as from ulceration or breakdown of the skin.  There was depression of the surface contour of the scar on palpation.  The scar was found to be superficial.  It was not deep and had no significant underlying soft tissue loss or damage.  There was no inflammation, edema, or keloid formation noted.  The scar was pinkish-tan in color compared to adjacent normal areas of the skin.  There was no gross distortion or asymmetry of any feature or sets of paired features of the face.  There also was no gross distortion or asymmetry of the forehead caused by the scar.  There were no areas of induration or inflexibility of the skin in the area of the scar.  There was no limitation of motion or other limitation of function caused by the scar.  The scar did not cause disfigurement as it was located along a natural furrow line of the forehead.  

In April 2011, the Veteran underwent a VA scars compensation examination.  The examiner noted a scar measuring 3.8 cm by 0.8 cm located on the left side of the forehead above the eyebrow.  The scar was painful, had no signs of skin breakdown, was superficial, had no edema, no keloid formation and no abnormal texture.  There was no hypo or hyperpigmentation, no underlying soft tissue loss, the skin was not indurated or inflexible, the contour was not elevated or depressed, the scar was not adherent to underlying tissue, and there were no other disabling effects.  He was diagnosed with a superficial scar of the left forehead lying in a natural skin furrow.

The Veteran claimed a new scar on the right lower face below the lip line and above the chin.  There was no skin breakdown over the scar and the Veteran reported no pain.  The scar measured 2.0 cm long by 0.2 cm. wide.  The scar was superficial, had no inflammation, no edema and no keloid formation.  There was no abnormal texture, the scar had no hypo or hyper pigmentation, there was no underlying soft tissue loss, the skin was not indurated or inflexible, the contour was elevated or depressed, was not adherent to underlying tissue and there were no other disabling effects.  The Veteran was diagnosed with a superficial scar of the right side of the face below the lip and above the chin.

In August 2013, the Veteran underwent a VA examination which noted a scar on the Veteran's chin that was stable, not painful and not disfiguring.  The examiner described a linear laceration on the chin to the right of midline below the lower lip measuring one cm. wide by two mm. long.  There were no changes since the previous examination, and the scar was difficult to see.  The examiner stated the scar was cosmetically and functionally benign.  The examiner noted the scar was not painful, and it was not unstable, with frequent loss or covering of the skin over the scar.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  There was also no abnormal pigmentation or texture of the head, face or neck.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The scar was not found to result in any limitation of function.

Based on these findings, the Board determines increased rating are not warranted for either scar.  Examination of the left forehead scar has not shown more than 1 characteristic of disfigurement.  The examiners have specifically noted the scar is not disfiguring; the maximum width is .8 cm.  

As for the Veteran's chin scar, the Board finds that a rating in excess of 10 percent rating for the Veteran's chin scar is not warranted.  The evidence of record does not show that this scar was manifested by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features under DC 7800.  Further, the evidence of record did not show that the Veteran's chin scar had two or more characteristics of disfigurement.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating for his service-connected chin scar.  38 U.S.C.A. § 5107.

As to whether referral for an extraschedular rating is warranted, the record does not establish that the rating criteria are inadequate for rating the Veteran's scar disabilities.  The rating criteria for scars contemplates scar pain, stability, size, location, limitation of motion, and whether the scar is deep, adheres to underlying tissue, or is superficial.  The rating criteria contemplate the Veteran's impairments.  Therefore, referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 111.

As to all increased rating claims decided herein, the Board notes that the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Alternatively, service connection for certain chronic diseases may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). 

Prostate, kidney and heart conditions

The Veteran contends that he has current prostate, kidney and heart conditions that were caused by his active service.  In his October 2011 claim for benefits, the Veteran initially asserts that his Crohn's disease and emphysema are due to ionizing radiation.  However, in his July 2013 Decision Review Officer (DRO) hearing, the Veteran points out in his initial statements that he worked in close proximity to nuclear warheads while on active duty and seems to suggest that all of his claimed medical conditions may be related to exposure to either ionizing radiation or some other substance.  See July 2013 DRO hearing transcript.  He vaguely asserts in his October 2015 Board hearing that his doctor told him that the findings for his lungs suggests he may have been "exposed to something."  

The Veteran has stated that part of his duties involved guarding and performing maintenance on nuclear missiles, including mating the warhead to the rocket motor for launching.  The Veteran's DD-214 reflects that he served as an assembly specialist.  His last duty assignment was with the 30th Missile Detachment.  

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).

First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed Veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R.
§ 3.309(d).  A radiation-exposed Veteran is one who participated in a radiation-risk activity.  A radiation-risk activity includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R.
§ 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.

Second, other radiogenic diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  38 C.F.R. § 3.311(b)(2).  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4).  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest 5 years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the Veteran's case, service treatment records are negative for any complaints, diagnoses, or treatment for a prostate, kidney or heart condition.  Both the Veteran's March 1967 entrance examination report and August 1969 separation examination report notes normal clinical findings for the lungs and chest, heart, vascular system, abdomen and viscera, genitourinary system and endocrine system.  The Veteran signed a statement in December 1969 attesting that, to the best of his knowledge, there had been no change in his medical condition since his last separation examination.

In both the Veteran's March 1967 and August 1969 Reports of Medical History, he denied having a history of dizziness or fainting spells, pain or pressure in the chest, palpitation or pounding heart, high or low blood pressure, frequent or painful urination, kidney stone or blood in the urine, or sugar or albumin in the urine.

A June 1968 DA Form 2496-1 reflects that the Veteran denied ever having heart trouble.  He was not presently being treated for any condition or taking medication.

The Veteran has numerous post-service private treatment records reflecting he had been diagnosed with prostate, kidney and heart conditions.  

A September 2006 letter from T.S., M.D., notes the Veteran has a history of mild dilated cardiomyopathy with an ejection fraction of 40 percent and long runs of ventricular tachycardia.  He underwent a diagnostic electrophysiologic study and successful ablation of his dominant PVC (premature ventricular contraction).  There were no complications and the Veteran denied any recurrent episodes of near syncope, syncope, or palpitations.  An August 2006 pulmonary function test demonstrated airflow obstruction and the Veteran responded well to a regimen of inhalers.  The doctor stated he did not have any recurrent episodes of palpitations and he will continue to have some PVC's give that there were several PVC foci.

In December 2007, the Veteran underwent Holter monitor testing which revealed premature ventricular contractions (PVCs) with couplets and no sustained ventricular tachydysrhythmias.  There were also brief runs of nonsustained supraventricular tachydysrhythmias.

In July 2007, the Veteran underwent an echocardiogram which revealed a preserved ejection fraction, mild aortic insufficiency, and mild to moderate pulmonary hypertension.  A July 2007 record from the Heart Specialists of Lancaster notes the Veteran was being followed for dilated cardiomyopathy.  He had ventricular tachycardia which had been successfully ablated.

A June 2008 consultation report from Lancaster General Hospital notes the Veteran had a history of remote mild nonischemic cardiomyopathy.  He underwent a prior coronary angiography that demonstrated no evidence of epicardial coronary artery disease.  The record notes the Veteran also had uric insufficiency and COPD, and his symptoms of shortness of breath were mainly related to his pulmonary status.  The examiner noted the Veteran's symptoms of shortness of breath were not related to his premature ventricular contractions.  

An August 2008 letter from V.A., M.D. states the Veteran had undergone TURP (transurethral resection of the prostate) for BPH (benign prostatic hypertrophy) and incomplete bladder emptying.  He also had a UPJ (ureteropelvic junction) obstruction of the right kidney for which the Veteran underwent a pyeloplasty.  An ultrasound of the kidneys showed moderate right hydronephrosis and moderate left hydronephrosis.  Since having his TURP, the doctor stated the Veteran was voiding with a good flow.  He had no frequency, urgency, dysuria or hematuria.  The doctor stated the Veteran had nonobstructive hydronephrosis, some of which was left over from his surgery on a UPJ obstruction.  He has BPH with no sign of prostate cancer.  He has normal renal function, and the doctor stated he would recommend a renal scan with Lasix washout to check to make sure there was no residual obstruction of his kidneys.

A September 2008 private treatment record of an imaging report of the Veteran's kidneys shows an impression of bilateral hydronephrosis without evidence for obstructive uropathy.  There was unremarkable flow to the kidneys and symmetric renal function.  There was no renal cortical defect.  

A November 2011 private treatment record from Tatjana Sljapic, M.D., notes the Veteran has hypertensive heart disease, COPD "a little bit out of proportion to the amount of smoking that he has done in his life," and dilated non-ischemic cardiomyopathy and frequent ventricular ectopy with a few different morphologies of premature ventricular contractions.

Under the pertinent regulations, the Veteran does not suffer from a radiogenic disease, nor do his service personnel records indicate exposure to a radiation risk activity while in service.  His statement that he worked in close proximity to nuclear missiles does not rise to that which is contemplated by VA regulation.  Thus, the first two theories of entitlement are not applicable to the claim.

With regard to the contention that his diagnosed prostate, kidney or heart conditions are due to exposure to ionizing radiation or otherwise due to his duties in service, the weight of the evidence weighs against the claims on a direct basis.  There is no indication of any of these conditions existing in service, or indication of any complaints or symptoms related to prostate, kidney or heart conditions in service.  The competent and credible evidence is against a finding of any continuity of symptoms following separation from service.  The records don't show the Veteran was experiencing any symptoms related to any of these claimed conditions for many years after separation from service.  There is also no medical nexus relating any of the Veteran's prostate, kidney or heart conditions with his service or even indicating the conditions may be related in some way to active service.  Moreover, the Veteran's lay statements contending a relationship between possible radiation exposure and his various medical conditions are conclusory in nature.  He has not offered any specific contentions as to how any of the above-noted medical conditions were caused or aggravated by proximity to nuclear weapons. Therefore, not only is there no evidence of a chronic disease in service or continuous symptoms since service, but there is also a lack of any credible or competent testimony to support the Veteran's contentions.

The only other evidence in the record concerning the etiology of the Veteran's disabilities are his own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the prostate, kidney and heart disabilities at issue in this case could have multiple possible causes and thus, fall outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372. 

Therefore, based on the competent and probative evidence of record, the Board finds that service connection is not warranted for the Veteran's prostate, kidney or heart conditions, as those conditions have not been causally or etiologically related to any disease, injury, or incident of service, or presumptively related to service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Residuals of a fractured tooth

The Veteran contends that service connection is warranted for a dental disability, claimed as residuals of a fracture to tooth number nine.  The Veteran stated during his October 2015 Board hearing that he fractured his tooth trying to break up a fight.  He stated a person slammed a glass in his mouth.  He stated a cap was placed on his tooth in service, and the cap needs to be replaced.

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150.  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. at Note.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

The Veteran's service treatment records upon entrance in January 1968 are negative for impairments to tooth nine.  Subsequently, dental notations on the Veteran's in-service Standard Form 603 dated November 1969 notes the Veteran suffered a Class II fracture to tooth number nine in a fall.  A March 1969 record notes the tooth was prepped for a porcelain jacket crown and an impression was made.  In May 1969, it was set. 

In December 2011, the Veteran underwent a VA oral and dental examination.  The examination report noted that service treatment records showed the Veteran was treated on November 4, 1968 for a fractured tooth number nine, that he sustained from a fall.  It was listed as a Class II fracture, which the examiner stated meant there was a fracture of the enamel into the dentin layer, supragingival, with no exposure of the pulp nerve or blood supply of the tooth.  In May 1969, a porcelain jacket crown was placed and cemented on the tooth.

The Veteran stated that while stationed in Germany, he was rushing down the stairs with a group when he tripped over somebody's feet, fell, and momentarily lost consciousness.  He sustained a large gash on his left forehead just above his left eyebrow.  In addition, he fractured his front tooth (number nine), the maxillary left central incisor.  The Veteran stated a large section of the outside corner of the tooth was broken off and was fixed by having the tooth capped or putting a crown on it.  The Veteran denied experiencing any pain in the tooth, and stated that it did not affect his function at all.  The Veteran stated he was concerned the crown may need replacement in the future.

Upon examination, the Veteran presented with basically intact dentition.  He did have several root canals and other extensive restorative dentistry on other teeth.  The examiner noted that other teeth presented with cavities and periapical pathology.  However, tooth nine did not have a root canal treatment and did not have any periapical pathology.  The examiner noted that tooth nine had a defective crown or cap that appeared to be porcelain-fused to a metal crown.  The examiner noted that recurrent caries cannot be seen on x-ray due to the radiopacity of the metal of the crown.  However, neither the crown nor the tooth appeared to be loose.  The tooth was not sensitive to percussion or palpation and had normal reaction to hot and cold.  There were no problems with function.  The occlusion on the tooth was within normal limits in all excursions.  There was some gingival bleeding upon probing due to gingivitis from improper brushing technique, but also due to gingival inflammation from the open margin of the crown collecting bacterial plaque.  The examiner noted that tooth nine was a functional tooth that did not appear to need a root canal treatment.  However, it did need replacement of the crown.  The examiner noted that the Veteran had no complaint or problems with function or speech related to the crown.

The examiner diagnosed the Veteran with status post fracture (Class II) of tooth number nine caused by or a result of the fall the Veteran took while in service.  The VA examiner stated he would recommend service connection for tooth number nine "as it does appear that per the service dental records tooth #9 was originally injured while the patient was in the service."

A review of the Veteran's post-service records do not include any dental treatment records.  The Veteran clearly has some tooth decay, but there is no evidence that he experiences any impairment or loss of the maxilla, mandible, or ramus.  As noted above, compensation is only available for certain dental conditions, including loss of teeth, if due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or disease such as osteomyelitis.  In this case, the Veteran sustained trauma to a tooth in service for which he seeks service connection.  The condition is not, however, eligible for compensation.  As recently as his October 2015 Board hearing, the Veteran has stated that his tooth was not missing.  Further, the Veteran is not claiming loss of the maxilla/mandible or any other dental impairment.  

Accordingly, the Board finds that the Veteran does not have a dental disorder that is eligible for service connection for compensation purposes and the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

An initial disability rating in excess of 30 percent for depressive disorder prior to April 21, 2011, and in excess of 50 percent thereafter, is denied. 

Entitlement to an initial disability rating in excess of 10 percent for a service-connected left forehead scar is denied.

Entitlement to an initial disability rating in excess of 10 percent for a service-connected chin scar is denied.

Entitlement to service connection for residuals of a fractured tooth for compensation purposes is denied.

Entitlement to service connection for a prostate condition is denied.

Entitlement to service connection for a kidney condition is denied.

Entitlement to service connection for a heart condition is denied.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claims. 

Hearing loss

The Veteran asserts that he has bilateral hearing loss that is due to exposure to acoustic trauma in service.  He maintains that his hearing loss was the result of artillery exercises and trainings, as well as exposure to loud noises on a missile base.  

The Veteran's DD-214 shows that his military occupational specialty (MOS) was as an assembly specialist.  The Board notes that the Veteran's DD-214 mentions that he was qualified as an expert in the M-14 rifle, which indicates he was in close proximity to loud noise in service.  

Regarding review of the service treatment records, the Board notes that the audiology testing was generally conducted under the American Standards Association (ASA) standards until November 1, 1967.  After that date, the Board ordinarily assumes that any audiometric testing was conducted using current ISO (International Standards Organization) measurements.  The Veteran's in-service audiology test results have not been labeled as performed under the ASA or ISO standards.  As such, the Board has assumed that the tests performed prior to November 1, 1967, were performed pursuant to the ASA standards.

The Veteran's March 1967 enlistment examination revealed audiometric results as follows (the ASA results are adjusted to the modern ISO standard, the results of which are listed in parentheses):




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0
0 (5)

His August 1969 separation examination revealed the following audiometric results:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
--
5
LEFT
5
5
5
--
5

The remainder of the record contains no evidence that the Veteran was diagnosed with bilateral hearing loss during active service.  However, the evidence of record includes lay statements written by the Veteran's father and brother attesting to changes they noticed in the Veteran's hearing after he returned home from service.  

The Veteran was afforded a VA examination in July 2008, where he was diagnosed with bilateral sensorineural hearing loss.  The Veteran reported military noise exposure in the form of explosive-type noises while conducting training exercises.  He also reported post-service occupational and recreational noise exposure as a lineman and while using power tools at home.  The Veteran stated that hearing protection was not offered in the Army, but he always wore hearing protection as a lineman and at home.  The examiner opined that the Veteran's hearing loss was less likely than not related to his reported military noise exposure in the service.  In support of her conclusion, the examiner observed that the Veteran's hearing was within normal limits at discharge from service.  Further, there was no change in hearing noted from the Veteran's entrance to exit exam. 

In August 2008, the Veteran was afforded a second VA audio compensation examination where he was again diagnosed with bilateral sensorineural hearing loss.  He reported experiencing hazardous noise exposure as a field artilleryman, as well as a history of intermittent occupational noise exposure for nearly 40 years.  He reported using hearing protection on the job and denied recreational noise exposure.  At the time of the examination, the VA audiologist stated there was not sufficient information available to resolve the issue of hearing loss from acoustic trauma in service without resort to speculation.  

However, in a September 2008 addendum, the VA examiner stated she received the Veteran's discharge hearing test from 1969.  The examiner noted that the hearing tests from the Veteran's entrance examination in 1967 and discharge examination in 1969 both showed normal hearing in both ears with an insignificant difference of 5 decibels at all frequencies.  As such, the VA examiner stated it was "clear that no hearing loss occurred in service."  The examiner concluded that based on these examination reports, the Veteran's hearing loss was not caused by or a result of noise exposure in service.

It does not appear that either VA examiner considered the Veteran's March 1967 audiometric findings converted into ISO units when addressing the Veteran's documented hearing acuity in service.  Further, neither examiner considered the positive lay statements in support of the Veteran's claim attesting to the Veteran's hearing problems during and shortly after discharge from active service.  Therefore, the opinions were inadequate.  To the extent the VA examiners based their opinions on the fact that hearing loss during service did not meet the regulatory requirements for hearing loss disability for VA purposes, the Board notes that a medically sound basis upon which to attribute the post-service findings to noise exposure in service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. at 155 (1993).  For these reasons, a remand is necessary to afford the Veteran a new VA examination with a medical opinion regarding the etiology of the Veteran's bilateral hearing loss.

Emphysema and sleep apnea
 
Concerning the Veteran's claims for emphysema and sleep apnea, service treatment records dated in February 1968 reflect that the Veteran had an upper respiratory infection and pharyngitis.  The Veteran has also stated that his private doctor has told him that the severity of his emphysema is more advanced than what would be expected given the Veteran's history of smoking.

A review of the Veteran's extensive private and VA treatment records reflect he has been diagnosed asthma, COPD and emphysema.  In particular, an October 2006 treatment record from Conestoga Pulmonary and Sleep Medicine notes the Veteran smoked for 10 years when he was young, but has not smoked for approximately 30 years.  The report notes an impression of moderately significant obstructive lung disease that was probably asthma-related.  The Veteran also had a history of obstructive sleep apnea.

A June 2009 private treatment record from S.D.S., D.O., notes an impression of moderately significant obstructive airways disease and emphysema on CT scans with probable asthmatic component.  The doctor noted the Veteran's reports that in the Army he was associated with a large amount of nuclear warheads.  However, the doctor stated he was "not sure that is relating at all to his obstructive component." 

Given this medical history, remand is needed to afford the Veteran VA examinations with medical opinions as to the relationship, if any, between any currently diagnosed respiratory condition or obstructive sleep apnea and the Veteran's active duty service.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Crohn's disease and Barrett's esophagus

The Veteran has claimed compensation for both Crohn's disease and Barrett's esophagus.  The Veteran testified at his October 2015 Board hearing that he began suffering symptoms of these conditions for many years prior to the respective diagnoses.  Namely, the Veteran stated that he suffered from symptoms of bleeding and diarrhea while in service.  Indeed, the Veteran's August 1969 separation examination report notes abnormal clinical findings for the Veteran's anus and rectum.  The examiner noted the presence of small external hemorrhoid tags.  

A November 2010 private treatment record from Ben Lazarus, D.O., notes that the Veteran underwent upper and lower endoscopy which revealed evidence of Barrett's esophagus without dysplasia.  The report also notes the Veteran had a history of Crohn's disease.  Biopsies were negative in the right, transverse and left colon.  He currently was not having any ongoing issues with his belly.  The report notes assessments of Barrett's esophagus, GERD, normal mucosa in the whole colon and Crohn's disease.

Given the Veteran's testimony and the available medical evidence, a remand is necessary to obtain a VA medical examination with an opinion on the etiology of the Veteran's Barrett's esophagus and Crohn's disease. 38 C.F.R. § 3.159(c)(4).

TDIU

Entitlement to TDIU was denied in September 2015 because the Veteran did not meet the schedular requirements.  The Veteran continues to maintain that he is unable to work due to symptoms of his service-connected psychiatric disability.  The claim for TDIU is inextricably intertwined with the claims on appeal and, appellate consideration is deferred pending resolution of the remaining claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records dated from September 2015 to the present and associate them with the Veteran's claims file.  If no additional outstanding records are available, this fact should be noted in the Veteran's file.

2.  Schedule the Veteran for an audiological examination to determine the nature, extent, and etiology of his bilateral hearing loss.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the VA examiner should offer an opinion on the following:

Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current bilateral hearing loss had its clinical onset in service or is otherwise related to service?  

The examiner should consider the Veteran's reports of having hearing loss since service, as well as the results of the audiograms on file (the converted ASA to ISO findings of the March 1967 test are contained in this remand).  The examiner should consider whether the current hearing loss disability developed after service due to the conceded in-service acoustic trauma; in this regard, the Veteran is service-connected for tinnitus.

A complete rationale should be provided for any opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, evidence would permit such an opinion to be made.

3.  Then schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology regarding his claimed respiratory condition.  The examiner should review the claims file and conduct all appropriate tests and studies.  After a review of the Veteran's claims file, the examiner is asked to address the following questions:

(a)  Please identify all current disorders related to the Veteran's respiratory system.

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed respiratory disorder had its onset in service or is etiologically related to the Veteran's active duty service?  The examiner should specifically comment on the Veteran's lay contentions as to the etiology of any such diagnosed condition, as well as service treatment records showing he suffered an upper respiratory infection in service.

A full rationale is to be provided for all stated medical opinions. If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

4.  Then schedule the Veteran for a VA examination to determine the nature and etiology of his obstructive sleep apnea.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to answer the following question:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's diagnosed sleep apnea had its onset in service or is otherwise related to active duty?

Detailed rationale is requested for all opinions provided. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Then schedule the Veteran for a VA gastrointestinal examination to determine the nature and likely etiology regarding his claimed Barrett's esophagus and Crohn's disease.  The examiner should review the claims file and conduct all appropriate tests and studies.  After a review of the Veteran's claims file, the examiner is asked to address the following questions:

(a)  Please identify all current gastrointestinal disorders, including Barrett's esophagus and Crohn's disease.

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed gastrointestinal disorder had its onset in service or is etiologically related to the Veteran's active duty service?  

A full rationale is to be provided for all stated medical opinions. If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

6.  Then re-adjudicate the Veteran's remaining claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


